The suit is upon a life insurance policy, and judgment was entered in favor of defendant in error for the amount of the policy, interest, damages, and attorney's fees. Plaintiff in error does not appear by any brief, and defendant in error files a brief and suggests an appeal for delay. An examination of the record sufficiently shows that it is a case of delay. The judgment is affirmed, and with 10 per cent. damages on the amount in dispute. Rule 43 (142 S.W. xiv); article 1629, Vernon's Sayles' Stat.